By the Court,

Lewis, J. alone.
It has been already determined in this court, in Caisergues vs. Dujarreau,* that conventional interest may exceed legal or judicial interest, provided it does not exceed the usual rate in the market. The difficulty in this case arises from the meaning of the word usités, which the parties have adopted to express their meaning. When stipulation is made for any rate of interest, other than that established by law, the convention should be precise and certain. No word of indefinite import can alter the provisions of the law. In the case cited, ten per cent, was allowed, and was considered as a fair premium. Less than that, and more than the rate established by law, has been frequently demanded and given ; but in all such cases the parties had made a special convention. ~
A convention to pay the usual interest, where there, is no uniform usage, is too vague and uncertain, to fix upon and determine any other rate, than the general one which is settled and ascertained by law. Let the interest, therefore, be calculated at five per cent,

 Ante p. 1.